Citation Nr: 1016494	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to nonservice-connected burial allowance.

2.  Entitlement to plot or interment allowance.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to December 
1945.  He died on December [redacted], 2007.  The appellant is his 
surviving spouse.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  

In April 2010, the Board granted the appellant's motion to 
advance this case on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2007 from septic shock due 
to pneumonia and was buried in January 2008.

2.  The appellant filed an application for burial benefits 
for a nonservice-connected death in January 2008, the same 
month the Veteran was buried.

3.  At the time of his death, the Veteran was not in receipt 
of VA compensation or pension benefits and there was no claim 
for such benefits pending.  

4.  The Veteran did not die while in a VA medical center, 
domiciliary or nursing home or a facility under contract with 
VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated thereby and he is not 
buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to nonservice-
connected burial allowance are not met.  38 U.S.C.A. § 2302 
(West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2009).

2.  The legal criteria for entitlement to plot or internment 
allowance are not met.  38 U.S.C.A. § 2303 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1600, 38.620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with providing certain notice 
and assistance to claimants as outlined in the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, VA has not 
satisfied the VCAA's notice and assistance requirements, but 
a remand for further notification and/or assistance is 
unnecessary.  The VCAA is inapplicable, because, as explained 
below, the facts are not in dispute and the outcome turns on 
the application of the law to those facts.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002) (holding that when the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter, the VCAA has no effect on 
the appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.


II.  Analysis of Claim

The appellant seeks a burial allowance, including a plot or 
interment allowance, on the basis that the Veteran served 
from 1942 to 1945 in Burma during World War II, and returned 
from service with mental problems, wanting to beat her and 
harass their daughter.  Allegedly, after service, the Veteran 
spent time at a VA facility in East Orange, New Jersey, but 
the service was poor.  The appellant asserts that, after the 
Veteran's death, she made no effort to get a VA burial.  

Under certain circumstances, including when a veteran dies as 
a result of a service-connected disability or disabilities, a 
burial allowance is payable to cover the burial and funeral 
expenses of a veteran and the expense of transporting his or 
her body to the place of burial.  38 U.S.C.A. § 2302 (West 
2002); 38 C.F.R. § 3.1600(a) (2009).

A burial allowance is payable when a veteran dies as a result 
of a service-connected disability or disabilities and the 
following conditions are met: (1) at the time of death, the 
veteran was in receipt of pension or compensation; or, (2) 
the veteran had an original or reopened claim for either 
benefit pending at the time of death and, in the case of a 
reopened claim, there is sufficient prima facie evidence at 
the time of death to show entitlement; or (3) the deceased 
was a veteran of any war or was discharged or released from 
active military, naval, or air service for a disability 
incurred or aggravated in line of duty, and the body of the 
deceased is being held by a State.  38 U.S.C.A. § 2302(a) 
(West 2002); 38 C.F.R. § 3.1600(b) (2009).

Alternatively, a burial allowance is payable when a veteran 
dies as a result of a service-connected disability or 
disabilities while properly hospitalized by VA in a VA or 
non-VA facility.  38 U.S.C.A. § 2303(a) (West 2002); 38 
C.F.R. § 3.1600(c) (2009).

When a veteran dies from nonservice-connected causes, a plot 
or interment allowance is also payable provided the following 
conditions are met: (1) the deceased veteran is eligible for 
the burial allowance under 38 C.F.R. § 3.1600(b) or (c); or 
(2) the veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or (3) the veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and (4) the veteran is not buried 
in a national cemetery or other cemetery under the 
jurisdiction of the United States; and (5) the applicable 
further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 
through 3.1610.  38 U.S.C.A. § 2303(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1600(f) (2009).   

Applications for payment of burial and funeral expenses, to 
include a plot or interment allowance under 38 U.S.C.A. § 
2302, must be filed within two years after a Veteran's 
burial.  38 U.S.C.A. § 2304 (West 2002); 38 C.F.R. § 
3.1601(a) (2009).  This two-year time limit does not apply to 
claims for service-connected burial allowance, or for the 
cost of transporting a veteran's body to the place of burial 
when the veteran dies while properly hospitalized, or for 
burial in a national cemetery.  38 C.F.R. § 3.1601(a) (2009).

In this case, the Veteran died on December [redacted], 2007 from 
septic shock due to pneumonia.  He was buried in January 
2008.  The appellant filed her application for a burial 
allowance later that month.  The question is thus whether the 
evidence meets the previously noted criteria for a burial 
allowance, including a plot or interment allowance.

At the time of death, the Veteran was hospitalized at East 
Orange General Hospital, a non-VA facility, not on contract 
with, or under authorization by, VA.  He was not in receipt 
of VA compensation or pension benefits and there was no claim 
for such benefits pending.  The appellant buried the Veteran, 
who served during World War II, but he was not discharged 
from service for a disability incurred or aggravated in the 
line of duty, in a private cemetery.  In light of these 
facts, a burial allowance is not payable under any of the 
criteria noted above.  

The statutory and regulatory criteria governing the payment 
of burial benefits are clear and specific and the Board is 
bound by them.  The Board has noted the Veteran's 
distinguished wartime service, and the appellant's argument 
that the circumstances of his service and post-service 
adjustment warrant the grant of the burial benefits.  The 
U.S. Supreme Court, however, has held that no equitable 
considerations can create a right to payments out of the 
United States Treasury that have not been provided for by 
Congress.  Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 
432-33 (1992).

The applicable legal and regulatory criteria provide no legal 
basis upon which to grant the appellant the benefits sought.  
The law in this case is dispositive; the appellant's claim 
must therefore be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



							(CONTINUED ON NEXT PAGE)
ORDER

Nonservice-connected burial allowance is denied.

Plot or internment allowance is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


